      Case 4:20-cv-03867 Document 41 Filed on 04/27/21 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                 April 27, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

VANESSA GARRETT JACKSON,                          §
                                                  §
                       Plaintiff,                 §
                                                  §
v.                                                §   CIVIL ACTION NO. H-20-3867
                                                  §
EK REAL ESTATE SERVS. OF NY, LLC,                 §
ET AL.,                                           §
                                                  §
                       Defendants.                §

                                MEMORANDUM AND ORDER

       The parties have moved to vacate the court’s March 26, 2021, Memorandum and Opinion

denying EK Real Estate’s motions to compel arbitration and to dismiss or stay this case. (Docket

Entry Nos. 24, 40). For the reasons set out below, the court grants the request and vacates its

Memorandum and Opinion for the limited purpose of facilitating settlement.

       Vacatur is an “extraordinary remedy,” and the determination of whether to vacate is “an

equitable one.” U.S. Bancorp Mortg. Co. v. Bonner Mall Partnership, 513 U.S. 26, 29 (1994).

When the parties seek to vacate an opinion issued before judgment is entered, the court considers

several factors, including: “[a] the parties’ desire to avoid any potential preclusive effect; [b] the

public interest in the orderly operation of the federal judicial system; [c] the court’s resources

that will be expended if the case continues; . . . [d] the parties’ interest in conserving their

resources,” Modern Grp. Ltd. v. Pinnacle Companies, Inc., No. 1:12-CV-00043, 2013

WL 12139156, at *1 (E.D. Tex. Aug. 2, 2013), Cisco Sys., Inc. v. Telcordia Techs., Inc., 590

F. Supp. 2d 828, 830 (E.D. Tex. 2008); and “[e] whether the parties have caused mootness by

voluntary action,” Ohio Willow Wood Co. v. Thermo-Ply, Inc., 769 F. Supp. 2d 1065, 1068 (E.D.
      Case 4:20-cv-03867 Document 41 Filed on 04/27/21 in TXSD Page 2 of 2




Tex. 2011). When a settlement results from mediation, the court may also consider: “[f] the

stage of proceedings at which the judgment in question occurred; [g] the standard of review that

will be applied by the Circuit Court if the case is not vacated; and [h] . . . the complexity of the

matter, if that is likely to increase the chance of reversal.” Ohio Willow Wood, 769 F. Supp. 2d

at 1068.

       The court concludes that the factors weigh in favor of vacatur.               Vacating the

Memorandum and Opinion to facilitate settlement will save the court and the parties significant

resources. The court has so far addressed one substantive motion. (Docket Entry Nos. 11, 24).

The parties finished filing their amended pleadings less than two weeks ago. (Docket Entry

Nos. 25, 30, 32, 33). Discovery will close in three months, and trial is six months away.

(Docket Entry No. 22). Settlement at this stage will save substantial resources.

       Although the public interest generally disfavors vacatur when appeal is available, U.S.

Bancorp, 513 U.S. at 27, the public interest here favors it. This case involves on an indigent

homeowner facing eviction and the loss of her homestead. Her counsel is pro bono. Allowing

the parties to resolve their dispute without the uncertainty of trial or appeal serves the public

interest. The court grants the motion to vacate the Memorandum and Opinion, without any

implication as to the validity of the reasoning or result.

       The court’s March 26, 2021, Memorandum and Opinion, (Docket Entry No. 24), is

vacated for the limited purpose of facilitating settlement.

               SIGNED on April 27, 2021, at Houston, Texas.



                                                      ___________________________________
                                                                  Lee H. Rosenthal
                                                           Chief United States District Judge

                                                  2
